DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 
It is noted that this communication is not a rejection of the claims (not a determination regarding patentability), but instead is saying that there are too many inventions in the application.  Accordingly, this communication is asking Applicant to elect (choose) which invention he or she wishes to pursue in this application (Group I or II and Species A, B, C, D, or E).  As discussed in more detail below, Applicant must elect either Group I or II and Species A, B, C, D, or E and may elect either with traverse (argue against the restriction requirement) or without traverse (not arguing against the restriction requirement).  After the election is made, the Examiner will examine the elected invention to determine patentability.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-27, drawn to a wearable item, classified in A41D1/22.
.	Claims 28 and 29, drawn to a method of using a wearable item, classified in A41D15/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process.  For example, the product as claimed can be used in only one configuration and not converting into other configurations as positively required by the claims directed to Group II.  Additionally, the product as claimed can be used as a device to lift or carry objects and not worn as positively required by the claims directed to Group II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification; and
(b)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Note that regardless of whether Group I or II is elected, a further species election is required.
Specifically, this application contains claims directed to the following patentably distinct species:

Species B – FIGS. 2, 3, 19-21, and 26-32, directed to a wearable item which comprises two panels (12) which have an aperture (315A) at their center and are stitched together to form an X.
Species C – FIGS. 4, 5, 9, 13, and 32-36, directed to a wearable item which comprises three panels (12) which may be connected using fastener devices (348) to form either a T or an X.
Species D – FIGS. 6, 10, 14, and 37-42, directed to a wearable item which comprises a garment body (354) connected to two vertical panels (26 and 27) and with a horizontal panel (25 or 28) connected to each of the vertical panels (26 and 27).
Species E – FIGS. 7, 11, 15, and 43-46, directed to a wearable item which comprises a garment body (354) connected to two vertical panels (26 and 27) and with horizontal panels (25 and 35) connected to a single vertical panel (26).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species which are detailed in the description of the species above.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649